DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected without traverse of Group I (eyelid flipper tool) and Species A (represented by Fig. 1) in the reply filed on April 21, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 2, “the eyelid flipper tool having a length and comprising:” seems to be a strange wording. Previous claim sets appear more correct and the wording might be best as “the eyelid flipper tool having a length and the eyelid flipper tool comprising:”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims in light of the specification and arguments are unclear. Claim 1 uses the term “radius” multiple times. The specification and the arguments point to the dotted lines that are part of an imaginary circle (Fig. 1; 16, 20; Fig. 2A; 39, and Fig. 2B; 41) and refer to these as an edge radius or curvature radius (paragraph [0026]). However, a radius is a line segment extending from the center of a circle to the circumference, as can be seen below. In design machine cutting the terms radius, fillet, bevel, and chamfer are commonly understood. In this context, a radius is when you round off a sharp edge, which does not seem to be what the current invention is defining. Therefore, the commonly understood definition of a radius is not matching up with what is being claimed and pointed out by the applicant and is making this very unclear and does not seem to be claiming the subject matter of the current invention.

    PNG
    media_image1.png
    1268
    1280
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korb et al. (US 2008/0082057; “Korb”).
Claim 1, Korb discloses an eyelid flipper tool (Fig. 1b) for manipulating an eyelid with respect to a globe of an eye (Fig. 1b), the eyelid flipper tool having a length (Fig. 1b) and comprising: a. a concave end (see Fig. A below) having; i. a concave edge surface (note how the upper edge is concavely curved) with a concave edge radius (the radius of curvature of this surface), ii. a concave end width (width of 200), and iii. a partial concave end curvature surface (Fig. A below: the distal facing eyelid contacting surface is curved) with a concave end curvature radius (radius of curvature of this surface) b. a convex end (Fig. 1b; end that 120 is generally pointing to) having; i. a convex edge surface (Fig. 3; the LED 305 meets this claim limitation) with a convex edge radius (radius of curvature of the distal tip surface), ii. a convex end width (width of 305), and iii. a partial convex end curvature surface (outer side surface of the LED) with a convex end curvature radius (curvature of the outer side); and c. a center section (Fig. 1b; 105) connecting the concave end and the convex end together (Fig. 1b), wherein the concave end width, the concave edge radius, and the partial concave end curvature radius are dimensioned to conform to the eyelid of globe of the eye (any part of the tool could be pressed against the eye and eyelid), and wherein the convex end width, the convex edge radius, and the partial convex end curvature radius are dimensioned to conform to the eyelid or globe of the eye (Fig. 1b; the outer surfaces can all be pressed to the eyelid and conform to some extent). 


    PNG
    media_image2.png
    449
    486
    media_image2.png
    Greyscale

Fig. A: Hand drawn image of what the distal face of Korb looks like to help show how claim limitations are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. (US 2008/0082057; “Korb”).
Korb discloses the tool as noted above, wherein the dimensions of the tool can only be somewhat determined from the figure based on a standard sized human eye.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to resize parts of the tool such that the concave end has, a concave end width between 0.75 and 1.5 inches, a concave end radius between 0.75 and 1.5 inches, and a partial concave end curvature radius between 0.75 and 1.5 inches, and wherein the convex end has a convex end width between 0.75 and 1.5 inches, a convex end radius between 0.75 and 1.5 inches, and a partial convex end curvature radius between 0.75 and 1.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. For at least the concave end the dimensions shown by Korb are relatively close to what is shown in the Applicant’s device. The “convex” end of Korb is quite different since an LED is being relied upon to teach that end. However, it would be obvious to one of ordinary skill in the art to adjust the size of the handle to be bigger or smaller to fit different doctor hand sizes, when the handle size is increased this would allow for a larger LED to be placed on the device to at least stay proportional to what is shown. Simply doubling the handle size diameter would definitely start to bring the LED side into the range required by the claim. This routine and ordinary modification would “accidentally” end up reading on the claimed invention.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. (US 2008/0082057; “Korb”), in view of Josephberg et al. (US 8235893; “Josephberg”).
Claim 1, Korb discloses an eyelid flipper tool (Fig. 1b) for manipulating an eyelid with respect to a globe of an eye (Fig. 1b), the eyelid flipper tool having a length (Fig. 1b) and comprising: a. a concave end (see Fig. A below) having; i. a concave edge surface (note how the upper edge is concavely curved) with a concave edge radius (the radius of curvature of this surface), ii. a concave end width (width of 200), and iii. a partial concave end curvature surface (Fig. A below: the distal facing eyelid contacting surface is curved) with a concave end curvature radius (radius of curvature of this surface).
However, Korb does not disclose a convex end of the tool that is intentionally designed with the idea of using that end for manipulating the eyelid.
Josephberg teaches a tool (Fig. 4) that has b. a convex end (430) having i. a convex edge surface (distal edge surface) with a convex edge radius (radius of curvature of the edge surface), ii. a convex end width (width of the end 430), and iii. a partial convex end curvature surface (abstract mentions oblate spheroid shape) with a convex end curvature radius (radius of the partial convex end curvature surface); wherein, the convex end width, the convex edge radius, and the partial convex end curvature radius are dimensioned to conform to the eyelid or globe of the eye (Fig. 4; abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the two tools of Korb and Josephberg to the same handle, in order to allow the tool to be able to more versatile on the functions it can perform such as controlling the globe of the eye (Josephberg - abstract) or testing the Meibomian gland (Korb - abstract).
Claim 2, Korb discloses the tool as noted above, wherein the dimensions of the tool can only be somewhat determined from the figure based on a standard sized human eye.
It would have been obvious to one having ordinary skill in the art at the time the invention was made modify the concave end (Korb end), to have a concave end width between 0.75 and 1.5 inches, a concave end radius between 0.75 and 1.5 inches, and a partial concave end curvature radius between 0.75 and 1.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Note how the concave end dimensions shown by Korb are nearly identical to what is shown in the Applicant’s device (Fig. 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the convex end (Josephberg end), to have a convex end width between 0.75 and 1.5 inches, a convex end radius between 0.75 and 1.5 inches, and a partial convex end curvature radius between 0.75 and 1.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Note how the convex end dimensions shown by Josephberg are for the eye so similar dimensions will be required for the tool to work as intended.

Response to Arguments
In response to Applicant’s argument that Korb does not disclose both a concave edge surface (a. i.) and a partial concave end curvature surface (a. iii.), the Examiner respectfully disagrees. The office action above points out these two distinct portions/surfaces. While Korb does not show the distal end of the tool, it is clear that the lines show the distal facing surface is curved to contour to the eye. In previous arguments it was agreed that the top and bottom surfaces of Korb are likely to be flat, but the distal end facing surface is curved. Applicant’s arguments on page 11 appear to be pointing to different surfaces than what the Examiner is pointing to by Fig. A. Just to be clear, the concave edge surface (a. i.) is the upper edge of the distal facing surface which is curved and the partial concave end curvature surface (a. iii.) is the curved distal face of the tool. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775